DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 10/20/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 10/20/2021, with respect to the combination of prior art references not teaching the limitation “wherein the blood mass index is calculated multiple times during an analysis period, the blood flow index is calculated multiple times during the analysis period, and the blood pressure is calculated only once during the analysis period, such that a single value of the blood pressure obtained during the analysis period is automatically the average blood pressure over the analysis period” have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach or suggest all of the features of the amended claims 1, 10 and 11 specifically with respect to the newly added limitation listed above..
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claims 1, 10 and 11 to include “wherein the blood mass index is calculated multiple times during an analysis period, the blood flow index is calculated multiple times during the analysis period, and the blood pressure is calculated only once during the analysis period, such that a single value of the blood pressure obtained during the analysis period is automatically the average blood pressure over the analysis period”. The examiner acknowledges that the prior art references of record do not teach this limitation. Additionally, an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793